Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	New claims 44-54, (6/29/2021), are pending and under consideration by the Examiner.
Claims 1-43 have been canceled.

3.	The terminal disclaimer submitted on 6/29/2021 has been entered and overcomes the non-statutory double-patenting rejection over claims 1, 8, 11-12 of US Patent No. 10,018,631.

4.	Receipt of Applicant's arguments and amendments filed on 6/29/2021 is acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 6/29/2021:
(i)	the objection to claim 39;
(ii)	the rejection of claim 39 under 35 U.S.C. 112, first paragraph, written description;
(iii)	the rejection of claims 41, 31-32, 34, 38-37, 38, and 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prasad et al in Am J Gastroenterol. 2010 July; 105(7): 1490–1502 in view of Gail et al in J Natl Cancer Inst 81:1879-1886, 1989, in further view of Shi et al in 2008. Appl. lmmunohistochem Mol. Morph. 16:447-452 (cited in previous action; hereafter Shi), in further view of Rauser et al in 2010. BMC Cancer. 10:608, in further view of Sarbia et al 2004. Human Pathol. 35:371-376, in further view of Phillips et al. 2003. Am J. of Surg. Path. 27:1442-1447, in further view of Sikkema et al. in 2009. Am. J. Gastroenterol. 104:2673-2680, in further view of Rossi et al in 2006. Diagn. Mal Pathol. 15:125-130, in further view of Abdel-
(iv)	the rejection of claims 33 and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the same references as applied to claim 41, and further in view of Ell et al in GASTROENTEROLOGY 2000;118:670–677; and
(v)	the rejection of claim 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over same references as applied as applied to claim 41, and further in view of Buttar et al in Journal of the National Cancer Institute, Vol. 94, No. 6, March 20, 2002.

6.	Claims 44-54 are allowed.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646